Citation Nr: 0600279	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  

4.  Entitlement to service connection for residuals of heat 
exhaustion.  

5.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.  In addition, he had three years, eight 
months, three days of prior unverified active duty service, 
apparently beginning in 1978.  He was subsequently a member 
of the National Guard, to include a period of annual training 
from May 16, to May 30, 1998.  As discussed below, all 
pertinent records have been requested and obtained, so 
further verification of service is not indicated.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In this matter, in August 2001, the veteran claimed 
entitlement to service connection for a left ankle 
disability.  While the RO properly listed the issued in a 
letter to the veteran in August 2001, when it considered the 
merits of the claim, it erroneously referred to the claim as 
a "right ankle" disability.  Accordingly, the Board has 
corrected the error, and accurately listed on the title page 
above, the veteran's claim for service connection for a left 
ankle disability.  


FINDINGS OF FACT

1.  In an August 1985 decision, the RO denied service 
connection for a back condition and a left ankle disability.  
It was held that chronic back and left ankle disorders were 
not shown during service.  Although, the veteran was notified 
of his appellate rights and filed a notice of disagreement, 
following receipt of the Statement Of the Case, he did not 
initiate an appeal.  

2.  There is no additional evidence associated with the 
claims file since the August 1985 RO decision that denied 
service connection for a back disorder and a left ankle 
disability.  

3.  In an August 1989 decision, the RO denied a claim for 
service connection for an acquired psychiatric disorder.  The 
RO found that current treatment for a depressive disorder was 
not due to the veteran's active duty military service.  A 
November 1989 decision confirmed and continued the denial of 
the claim.  Although the veteran was notified of his 
appellate rights, he did not initiate an appeal.  

4.  There is no additional evidence associated with the 
claims file since the August 1989 RO decision that denied 
service connection for an acquired psychiatric disorder.  

5.  During active duty service and active duty for training 
service, the veteran was treated for a chemical burn to the 
left hand and heat exhaustion.  There is no competent 
evidence that the injuries resulted in chronic residuals.  
The veteran has presented no evidence showing that he has a 
recurrent symptoms or current disabilities manifested by a 
skin condition to the left hand or residuals of heat 
exhaustion.  


CONCLUSIONS OF LAW

1.  The August 1985 decision that denied service connection 
for a back disability and a left ankle disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

2.  The August 1989 decision that denied service connection 
for an acquired psychiatric disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).  

3.  The requirements to reopen the claim for service 
connection for a back disability, a left ankle disability, 
and an acquired psychiatric disorder have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

4.  A chronic disability manifested by residuals of heat 
exhaustion was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  

5.  A chronic disability manifested by a skin condition of 
the left hand was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an August 2001 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify new and material evidence pertinent to reopening the 
claims for service connection for a back disorder, left ankle 
disability, and an acquired psychiatric disorder, as well as 
evidence showing that current residuals of heat exhaustion 
and a skin condition were due to an event or injury during 
active duty service.  In addition, the veteran was informed 
of the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran of 
the evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

The Board also finds that all necessary development has been 
accomplished.  The veteran did not identify any new treatment 
records in support of his claim.  He identified VA 
psychiatric treatment records for treatment incurred in 1989.  
Those records, however, were already associated with his 
claims file.  The veteran also indicated treatment for 
residuals of heat exhaustion through the Jacksonville 
National Guard.  The RO has obtained the identified treatment 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  New and Material Evidence

In April 1985, the veteran claimed entitlement to service 
connection for a back disability and a left ankle disability.  
The veteran alleged that he injured his back in 1982 after 
picking up a track jack.  He alleged that he injured his left 
ankle in November 1979 while on military police duty.  

In August 1985, the veteran was scheduled to appear at a VA 
examination.  He failed to appear.  The RO issued a decision 
in August 1985 denying the claims.  The RO noted that no back 
or left ankle disorders were shown on the veteran's 
separation examination and there was no evidence of a current 
back or left ankle disorder.  The veteran filed a notice of 
disagreement with the decision.  In January 1986, the RO 
issued a Statement Of the Case.  However, the veteran failed 
to file a substantive appeal.  As such, the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 
20.302, 20.1103 (2005).  

In March 1989, the veteran claimed entitlement to service 
connection for a nervous condition.  Submitted in support of 
his claim were VA outpatient treatment records for the period 
from 1988 to 1989.  The records show treatment primarily for 
a psychiatric disorder diagnosed as major depressive 
disorder.  In an August 1989 decision, the RO denied the 
claim.  The RO found that the veteran's service medical 
records were noncontributory to the question at issue and 
that a current psychiatric disorder was not incurred until 
1988 and not related to the veteran's military service.  
Immediately following the issuance of the decision, the RO 
received additional current VA outpatient treatment records 
and hospitalization records.  In a November 1989 letter, the 
RO continued the denial of the claims.  The veteran was 
notified of his appellate rights, but did not initiate an 
appeal.  As such, the August 1989 decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2005).  

In August 2001, in pertinent part, the veteran claimed 
entitlement to service connection for a back disorder, a left 
ankle disorder, and an acquired psychiatric disorder.  

While these claims were previously adjudicated, pertinent law 
and regulation provides that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  The veteran filed his claim on 
August 1, 2001.  Hence, the Board will apply the version of 
3.156(a) in effect at the time of the claim (culminating in 
the current appeal); that version appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156 (2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In these matters, other than filing his claim to reopen, the 
veteran has submitted no evidence in support of his claims.  
The veteran has not identified any current treatment for a 
back, left ankle, or psychiatric disorder.  He has not 
presented any evidence showing a relationship between a 
current disability and service.  Moreover, he has not 
responded to the RO's requests for additional information or 
evidence in support of the claims.  The Board notes, that 
while VA does have a duty to assist the veteran in the 
development of his claims, that duty is not limitless.  His 
cooperation in responding to requests for information is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).   In these matters, in the 
absence of any evidence submitted in support of the claims, 
the application to reopen the finally denied claims must be 
denied.  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claims for service connection 
for a back disorder, a left ankle disorder, and an acquired 
psychiatric disability has not been received, and that the 
appeal must be denied.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Service Connection Claims

The veteran is seeking service connection for residuals of 
heat exhaustion and a skin condition.  On his application for 
service connection, he clarified that he suffered from heat 
exhaustion while serving with the Army National Guard in 
1999.  He stated that his skin condition began in 1982.  On 
his notice of disagreement, he clarified that the skin 
condition affected his hands and was the result of exposure 
to fuels.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In these matters, the veteran's service medical records 
confirm that in October 1981 he sustained a chemical burn to 
his right eye and left hand after being sprayed with radiator 
fluid.  A treatment note noted a 1'st degree scald.  The 
veteran's service medical records show no further treatment 
for the left hand or any resultant skin condition.  During 
reenlistment examinations in February 1982 and April 1984, 
clinical evaluations of the skin were normal.  

The veteran's treatment records from the U.S. Army National 
Guard in May 1998 document treatment for heat exhaustion.  
The records reflect that veteran became ill due to 
dehydration during annual training.  He was taken to the 
Field Medic's office, given intravenous fluids and 
acetaminophen and placed on light duty.  A sick slip stated 
that he was placed on light duty for three days.  It was 
noted that any disability was thought to be temporary.

Upon review of the evidence of record, the Board finds that 
service connection for residuals of heat exhaustion or a skin 
condition is not warranted.  In this respect, while the 
veteran's service medical records document injuries during 
active duty service or annual reserve training, they do not 
show that the injuries resulted in a chronic disability.  The 
records do not document that the left hand injury resulted in 
a chronic skin condition of the hand.  Rather, upon 
reenlistment examinations, no skin condition was noted.  As 
it pertains to the heat exhaustion injury, the records 
document treatment for heat exhaustion, but do not disclose 
that the injury resulted in any chronic residuals.  

Finally, the veteran has presented no competent evidence 
showing that he has any current residuals or recurrent 
symptoms of heat exhaustion or a skin condition of the hand.  
As noted above, the RO requested that the veteran identify 
any evidence in support of his claims.  The veteran did not 
respond to the RO's request.  The Board notes that, 
38 U.S.C.A. § 5103A(d) provides that medical examinations are 
needed in cases where the evidence of record, to include all 
information and lay and medical evidence contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  In these 
matters, other than filing his claim seeking entitlement to 
service connection, the veteran has presented no competent 
evidence that he has a disability or recurrent symptoms of a 
disability.  In the absence of such, the Board finds that a 
VA examination is not required.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claims of service connection for a skin condition and 
residuals of heat exhaustion.  38 U.S.C.A. § 5107 (West 
2002).  Accordingly, the benefits sought on appeal are 
denied.




ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a back 
disability is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a left ankle 
disability is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for an acquired 
psychiatric disorder is denied.  

Service connection for residuals of heat exhaustion is 
denied.  

Service connection for a skin condition of the left hand is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


